Citation Nr: 0415609	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include cyclothymic disorder and bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had approximately seven years and seven months of 
active military service, to include the period from November 
1988 to January 1993.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for "cyclothymic disorder 
(claimed as bipolar disorder)."  

A review of an attachment to the veteran's substantive 
appeal, received in September 2003, shows that she requested 
a hearing before a Hearing Officer at the RO.  In December 
2003, she was notified that a hearing was scheduled for 
January 28, 2004.  However, the record indicates that the 
veteran failed to report for her scheduled hearing, and there 
is no record that a request for another hearing was ever 
made.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that she has an acquired psychiatric 
disorder, to include cyclothymic disorder and/or bipolar 
disorder, due to her service.  She argues that she was 
treated for symptoms of the claimed disorder during service, 
but that she was misdiagnosed.  

The veteran's service medical records show that she began 
receiving treatment for alcohol dependence in January 1991.  
Reports, dated in March 1991, show that she was briefly 
hospitalized at the Fox Army Community Hospital, and then 
transferred to the Eisenhower Medical Center (EAMC).  The 
reports note that her last drink had been in December 1990, 
and that she was on antabuse therapy.  The diagnoses included 
ethanol dependence.  An examination report, dated in April 
1992, shows that her psychiatric condition was clinically 
evaluated as normal.  

The service medical records contain some reports from the 
EAMC, but do not currently contain the day-to-day clinical 
records from the veteran's hospitalization, beginning in 
March 1991, at either the EAMC, or the Fox Army Community 
Hospital.  On remand, an attempt should be made to obtain 
these records.  The veteran has also reported that she 
received "counseling for erratic behavior" at "Community 
Mental Health" while on active duty.  See veteran's 
substantive appeal, received in September 2003.  It is 
unclear if this is a reference to the "Family Practice 
Clinic" at the Redstone Arsenal (the treatment reports of 
which are currently in the claims file).  On remand, she 
should be requested to identify the dates and place of this 
treatment.  If these records are not currently associated 
with the claims file, an attempt should be made to obtain 
them.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  In this case, the veteran has not been 
afforded a VA psychiatric examination, nor has a VA 
etiological opinion been obtained.  On remand, the veteran 
should be afforded a VA examination to determine whether she 
currently has acquired psychiatric disorder that was incurred 
or aggravated during her service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  


This case is REMANDED to the RO via the AMC for the following 
actions:

1.  The RO should obtain the clinical 
records of the veteran's 
hospitalization(s) at Fox Army Community 
Hospital and/or the Eisenhower Medical 
Center beginning in or about March 1991.  
The RO should also obtain any service 
mental hygiene records.

2.  The veteran should be contacted and 
requested to identify the dates, and 
place of treatment, where she received 
"counseling for erratic behavior" 
(identified as "Community Mental 
Health" in her substantive appeal) while 
on active duty, as well as any other 
treatment for psychiatric symptoms after 
2002 (i.e., after the most recent reports 
of record).  The RO should obtain any 
pertinent treatment records that are 
identified and are not currently 
associated with the claims file.

3.  The RO should schedule the appellant 
for a VA psychiatric examination to 
determine her current psychiatric 
disorder and whether it was incurred or 
aggravated during her service.  For each 
psychiatric diagnosis, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the diagnosed acquired psychiatric 
disorder was incurred or aggravated 
during her service.  If the examiner 
cannot express such an opinion, the 
examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




